EXECUTION VERSION

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Exhibit 10.37

 

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Termination Agreement”) is made and entered
into effective as of the Termination Effective Date by and between IMMUNOMEDICS,
INC., a Delaware corporation (“IMMU”), and Seattle Genetics, Inc., a Delaware
corporation (“SGEN”).  Each of IMMU and SGEN may be referenced herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, the Parties previously entered into that certain Development and
License Agreement, dated February 10, 2017 (the “License Agreement”);

WHEREAS, the Parties now desire to terminate such License Agreement on the terms
set forth herein.

NOW, THEREFORE, in consideration of these premises and other terms and
conditions set forth herein, the Parties agree as follows:

1DEFINITIONS

1.1Each capitalized term used herein, but not defined, shall have the meaning as
specified in the License Agreement.

1.2In addition, the following terms have the meanings set forth below:

1.2.1“Claims” means all past and present disputes, claims, controversies,
demands, rights, obligations, liabilities, actions and causes of action of every
kind and nature, including without limitation (a) any unknown, unsuspected or
undisclosed claim; (b) any claim or right that may be asserted or exercised in a
capacity as a stockholder, director, officer or employee, or in any other
capacity; and (c) any claim, right or cause of action based upon any breach of
any express, implied, oral or written contract or agreement.

1.2.2“Released Claims,” when used herein with respect to a Party or any of its
Related Persons, means and includes each and every Claim that in any way relates
to or arises under the License Agreement, or the process and negotiations
leading up to the License Agreement, the Stock Purchase Agreement, the
Registration Rights Agreement, the Warrant, or the Warrant Certificate including
the facts alleged in the case captioned venBio Select Advisor LLC v. Goldenberg,
2017-0180-JTL (Del. Ch.) (the “Action”), that such Party or any of its Related
Persons may have had in the past or may now have against the other Party or its
Related Persons; provided, however, that the Released Claims shall exclude any
and all rights to seek and obtain enforcement of, or a remedy arising out of the
breach or non-performance of, any representation, warranty, covenant or
agreement set forth in or any obligation provided for in this Termination
Agreement (including any of the surviving provisions of the License Agreement
set forth in Section 2.3 below), the Stock Purchase Agreement, the Registration
Rights Agreement, the Warrant, or the Warrant Certificate, in each case as
amended (as applicable), from and after the Termination Effective Date.

 

 



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

1.2.3“Related Persons,” when used herein with respect to a Party, means each of
such Party’s officers, members, directors, shareholders, successors,
predecessors, assigns, representatives, attorneys, agents, affiliates,
employees, parents, subsidiaries, beneficiaries, executors, heirs,
administrators, and/or any other person or entity acting under its direction or
control.

1.2.4“Stock Purchase Agreement” mean the stock purchase agreement entered into
by the Parties on February 10, 2017 whereby SGEN purchased 3,000,000 shares of
IMMU Common Stock.

1.2.5“Warrant” means the warrant agreement relating to the warrant to purchase
up to 8,655,804 shares of Common Stock, dated February 16, 2017, by and between
IMMU and Broadridge Corporate Issuer Solutions, Inc. (the “Warrant Agent”)

1.2.6“Warrant Certificate” means the warrant certificate, dated as of February
16, 2017, by and between IMMU and the Warrant Agent, issued in favor of SGEN.

2EFFECTIVE DATE AND TERMINATION

2.1This Termination Agreement is expressly conditioned on the dismissal with
prejudice of the Action by the Delaware Court of Chancery as against SGEN, and
shall be effective as of the date the dismissal with prejudice of the Action as
against SGEN becomes final (the ”Termination Effective Date”).

2.2Upon the Termination Effective Date, the License Agreement shall
automatically terminate, subject to the terms of this Termination Agreement.

2.3Except as expressly set forth in this Termination Agreement, as of the
Termination Effective Date, each Party shall no longer have any rights or
obligations under the License Agreement, and all rights granted or transferred,
or intended or purported to be granted or transferred, by IMMU in the License
Agreement with respect to Regulatory Approvals, Regulatory Materials, Licensed
Products, Licensed Molecules, Transferred Materials, Company Patents, or Company
Know-How automatically revert back to IMMU.  Notwithstanding the foregoing, the
following provisions of the License Agreement shall survive termination:
Sections 11.1 (modified with respect to IMMU-132 Information as described in
Section 14.4(a) of the License Agreement), 11.2 (other than subsections (a) and
(b), which shall not survive, and replacing each reference to “this Agreement”
in Section 11.2 with “this Termination Agreement”), 11.3  (other than the fourth
sentence thereof), 12.3 (solely for purposes of Section 4.4 below), 13.3,
14.4(a) (subject to Section 3.1 of this Termination Agreement), and 14.5(l), and
Article 15; provided that Sections 11.1 and 11.3 shall not limit either Party
from disclosing or using any Confidential Information of the other Party in
connection with any transaction involving the other Party.

2.4Without limiting Section 2.3 above, each Party agrees that, as of the
Termination Effective Date: (a) it is owed no further payments or reimbursements
under the License Agreement; (b) the Effective Date of the License Agreement
never occurred and therefore no licenses described in the License Agreement ever
became effective; and (c) under no circumstances will the licenses under the
License Agreement become effective in the future.

2.5In the event that the Court declines to dismiss the Action against SGEN, or
if the Termination Effective Date does not occur on or before October 1, 2017,
any Party may terminate this





2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Termination Agreement upon written notice to the other Party.  Upon termination,
this Agreement shall be null and void and of no further effect.

3OTHER AGREEMENTS OF THE PARTIES

3.1From and after the Termination Effective Date, each Party shall comply with
its obligations under Section 14.4(a) of the License Agreement, it being
understood that (i) as an alternative to returning the specified records and
materials, either Party can elect to destroy such records and materials after
the date that any judgment or dismissal of the Action becomes final and certify
such destruction in writing to the other Party; (ii) the obligation to return or
destroy shall not apply to electronic copies of such records and materials that
are created pursuant to automatic archiving or back-up procedures on secured
central storage servers and cannot reasonably be deleted; and (iii) neither
Party retains any rights or licenses to any of the other Party’s Confidential
Information.  Notwithstanding Section 14.4(a) of the License Agreement, neither
Party shall be permitted to retain archival copies of the other Party’s
Confidential Information (other than copies, summaries, or extracts of the terms
of the License Agreement, including, without limitation, drafts thereof and
copies of any term sheets and communications used or made in the negotiation
thereof, and except as provided in Section 3.1(ii) above).  Notwithstanding the
foregoing, any materials produced by any Party in the Action shall be governed
solely by the terms of the confidentiality order entered in the Action.

3.2From and after the Termination Effective Date, IMMU shall have the rights
described in Section 14.5(l) of the License Agreement.

3.3Notwithstanding anything to the contrary in the License Agreement, Section
14.5 of the License Agreement shall not apply, except as set forth in Sections
3.2 above.

3.4On the same date that this Termination Agreement is executed, the agreement
attached hereto as Exhibit A shall be executed and delivered to Seattle
Genetics.

3.5IMMU acknowledges that, notwithstanding the termination of the License
Agreement, SGEN will retain ownership of the Three Million Shares (3,000,000) of
IMMU’s common stock, par value $0.01 per share (“Common Stock”), purchased by
SGEN pursuant to the Stock Purchase Agreement.

3.6Within five (5) business days of the Termination Effective Date, IMMU shall
(i) execute an amendment to the Warrant (such amendment to be in the form as
forth on Exhibit C) with the Warrant Agent (the “Warrant Amendment”), (ii)
execute an amendment to the Warrant Certificate (such amendment to be in the
form as set forth on Exhibit D) with the Warrant Agent (the “Warrant Certificate
Amendment”) and (iii) deliver the Warrant Amendment and Warrant Certificate
Amendment, each as fully executed by both IMMU and the Warrant Agent, to
SGEN.  IMMU represents and warrants that at the time of their delivery to SGEN
pursuant to clause (iii) above, each of the Warrant Amendment and Warrant
Certificate Amendment shall have been duly authorized, executed and delivered by
IMMU and, assuming due authorization, execution and delivery thereof by the
Warrant Agent, constitute a valid and legally binding obligation of IMMU
enforceable against IMMU in accordance with its terms.





3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

3.7For purposes of clarity, the Parties hereby acknowledge and agree that (i)
the Standstill Letter Agreement, entered into by and between SGEN and IMMU,
dated November 16, 2016, and (ii) the Confidential Information Agreement,
entered into by and between SGEN and IMMU, dated as of June 3, 2016 (the
“Confidential Information Agreement”) are both terminated and of no further
force and effect. 

3.8Neither Party shall make, permit any of its directors, officers, employees,
or agents to make, or knowingly encourage any other person or entity to make,
any public or private statement relating the License Agreement, its negotiation,
or its termination, or relating to the litigation described in Section 1.2.2
above, whether written or oral, that disparages, defames, is derogatory about,
or misrepresents the rights or actions of the other Party or any of its
directors, officers, employees, or agents.  The Parties expressly agree that
this provision does not apply with respect to statements made by any Party in
litigation relating to the same subject matter.

3.9From and after the Termination Effective Date, the Parties have agreed to
modify the terms of that certain Registration Rights Agreement between the
Parties, dated as of February 10, 2017 (the “Registration Rights Agreement”), as
follows:

3.9.1All references in Section 2.1(a) of the Registration Rights Agreement to
”one hundred twenty (120)” shall be replaced with ”one hundred eighty (180)”,
and all references to ”one hundred eighty (180)” shall be replaced with ”two
hundred forty (240)”.  

3.9.2All references in Section 2.1(b)(i) of the Registration Rights Agreement to
”one hundred twenty (120)” shall be replaced with ”one hundred eighty (180)”.  

3.9.3All references in Section 2.1(b)(ii) of the Registration Rights Agreement
to ”one hundred eighty (180)” shall be replaced with ”two hundred forty (240)”.

4RELEASE AND DISCHARGE; INDEMNIFICATION

4.1Effective on the Termination Effective Date, each Party, on behalf of itself
and, to the fullest extent permitted by law, each of its Related Persons, hereby
irrevocably, unconditionally and completely releases and discharges the other
Party (along with such other Party’s Related Persons) from, and hereby
irrevocably, unconditionally and completely waives and relinquishes, each and
every Released Claim.

This Termination Agreement shall be effective as a general release of all
Released Claims.

4.2The Parties agree that this Termination Agreement is made without admission
of wrongdoing or wrongful intent on the part of any Party, and nothing in this
Termination Agreement shall be construed as an admission of any such wrongful
act, whether negligent, intentional or otherwise, or any such wrongful intent
towards any Party or otherwise.

4.3Each Party hereby represents and warrants to the other Party that, as of the
date this Termination Agreement is executed and continuing through to the
Termination Effective Date: (a) it is fully entitled and duly authorized to give
the respective releases contained herein; and (b) it has not assigned any of the
rights or causes of action released herein.

4.4Each Party shall defend, indemnify, and hold the other Party and its
Affiliates and their respective officers, directors, employees, and agents (the
“Indemnitees”) harmless from and against any and all Third Party claims, suits,
proceedings, damages, expenses (including court costs and reasonable





4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

attorneys’ fees and expenses) and recoveries (collectively, “Losses”) to the
extent that such Losses arise out of such Party’s breach of any representation
or warranty made in Section 4.3 above.  The procedure set forth in Section 12.3
of the License Agreement will apply to any indemnity under this Section 4.4.

4.5The obligations incurred pursuant to this Termination Agreement shall be in
full and final disposition of the Released Claims.  It is the intention of the
Parties that the releases set forth herein eliminate all further risk and
liability relating to the Released Claims, and that the Termination Agreement
shall be a final and complete resolution of all disputes asserted or which could
be or could have been asserted with respect to the Released Claims, including
without limitation any third party claims for contribution in accordance with 10
Del. C. §6304 and any similar laws or statutes.  Each party agrees pursuant to
10 Del. C. §6304(b) that the damages recoverable against any other alleged joint
tortfeasor will be reduced to the extent of the pro rata shares, if any, of any
person or entity released by this Termination Agreement.

5COSTS

5.1Each Party shall be responsible for its costs and expenses (including legal
fees) incurred on its behalf in connection with the all matters included within
the Released Claims as well as the negotiation and preparation of this
Termination Agreement.

5.2Each Party shall bear its own costs for performing any obligations described
in this Termination Agreement.

6CONFIDENTIALITY

6.1The terms of this Termination Agreement shall be treated as Confidential
Information of both Parties according to Sections 11.1, 11.2, and 11.3 of the
License Agreement (which shall survive the termination of the License Agreement
as and to the extent provided in Section 2.3 above); provided, however, that the
Parties’ non-disclosure and non-use obligations for such terms of the
Termination Agreement shall continue until the ten (10) year anniversary of the
Termination Effective Date; provided, further that such non-disclosure and
non-use obligations shall not limit either Party from disclosing or using any
Confidential Information of the other Party in connection with any transaction
involving the other Party.

6.2Subject to Section 4, the Parties agree that this Termination Agreement in no
way interferes with or limits the right of any person, including, but not
limited to, IMMU, SGEN, and venBio Select Advisor LLC (“venBio”), to pursue
claims against any other person or persons except as expressly provided herein
or in the agreement entered into by IMMU, SGEN and venBio in the form of Exhibit
A.

6.3Notwithstanding anything in this Termination Agreement, the License Agreement
or the Confidential Information Agreement, nothing in this Termination
Agreement, the License Agreement, or the Confidential Information Agreement
shall be construed to limit (i) the disclosing Party’s, the receiving Party’s,
or any of their respective Affiliates’ or representatives’ rights to
independently develop or acquire products, services, or technology without use
of the other Party’s Confidential Information or (ii) either Party from
disclosing or using any Confidential Information of the other Party in
connection with any transaction involving the other Party. Further,





5

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

notwithstanding anything in this Termination Agreement, the License Agreement or
the Confidential Information Agreement, the receiving Party shall be free to use
for any purpose any residuals resulting from consideration of the disclosing
Party’s Confidential Information; provided that the receiving Party shall not
disclose the disclosing Party’s Confidential Information except as expressly
permitted pursuant to the terms herein (it being understood that either Party
may disclose or use any Confidential Information of the other Party in
connection with any transaction involving the other Party). The term “residuals”
means information in intangible form, which is retained in memory by persons who
have had access to Confidential Information, including ideas, concepts, know-how
or techniques contained therein. Neither the receiving Party nor any of its
Affiliates or representatives shall have any obligation to limit or restrict the
assignment of such persons or to pay royalties for any work or inventions
resulting from the use of residuals.  However, this Section 6.3 shall not be
deemed to grant to the receiving Party a license, whether express or implied,
under the disclosing Party’s trademarks, copyrights, or Patents. The disclosing
Party understands and acknowledges that the receiving Party and/or its
Affiliates or representatives may currently or in the future be developing
information, knowledge, or technology internally, or obtaining information,
knowledge or technology from other persons, that may be similar to information,
knowledge, or technology contained or reflected in the disclosing Party’s
Confidential Information.  In addition, the disclosing Party understands and
acknowledges that the receiving Party and/or its Affiliates or representatives
may have, or in the future may enter into, relationships with other persons
having pre-existing relationships with the disclosing Party and/or its
Affiliates or representatives.  Provided that each Party complies with its
obligations contained herein, and except as otherwise expressly provided herein,
none of this Termination Agreement, the License Agreement, or the Confidential
Information Agreement shall in any way limit, restrict, or preclude either Party
from pursuing any of its present or future business activities or interests or
from entering into any agreement or transaction with any Person, regardless of
whether such business activities or interests are competitive with the business
activities or interests of the other Party and regardless of whether the subject
matter of any such agreement or transaction is in any way similar to the
transaction contemplated by the License Agreement and/or any Confidential
Information. 

7COMMUNICATION; NON-USE OF NAME AND LOGO

7.1Any press release, public announcement and other public communication
regarding the License Agreement and this Termination Agreement (including the
agreement contemplated by Exhibit A hereto) must be coordinated between the
Parties and is subject to mutual consent prior to release, except to the extent
required by Applicable Law, including without limitation by the rules or
regulations of the U.S. Securities and Exchange Commission or similar regulatory
agency in a country other than the U.S. or the rules of any stock exchange or
Nasdaq.  Notwithstanding the foregoing, either Party shall be entitled to
communicate and answer inquiries regarding the termination of the License
Agreement in accordance with the statement set forth in Exhibit B; provided that
no Party may make any public disclosures regarding the Termination Agreement
until after 5:00 A.M. Eastern Daylight Time on May 5, 2017.

7.2The Parties shall promptly, but no later than five business days after the
Termination Effective Date, remove all references to the other Party’s name and
logo from its websites, presentations, and promotional material and neither
Party may use the name, trademarks, trade names or logo of the





6

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

other Party, without the express written consent of the other Party, except to
the extent required by Applicable Law, including without limitation by the rules
or regulations of the U.S. Securities and Exchange Commission or similar
regulatory agency in a country other than the U.S. or the rules of any stock
exchange or Nasdaq.

8MISCELLANEOUS

8.1Article 15 of the License Agreement shall apply in case of disputes and
controversies in relation to this Termination Agreement.

8.2This Termination Agreement and the surviving provisions of the License
Agreement set forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof.  No subsequent alteration, amendment, change or addition to this
Termination Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.

8.3Neither Party may assign or transfer this Termination Agreement or any rights
or obligations hereunder without the prior written consent of the other, except
that a Party may make such an assignment or transfer without the other Party’s
consent to its Affiliates or to a Third Party successor to substantially all of
the business of such Party to which this Termination Agreement relates, whether
in a merger, sale of stock, sale of assets or other transaction.  Any permitted
assignment shall be binding on the successors of the assigning Party.  Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 8.3 shall be null, void and of no legal effect. 

8.4This Termination Agreement may be executed in one or more counterparts, each
of which shall be an original and all of which shall constitute together the
same document. The Parties agree that signatures transmitted by electronic means
(e.g. facsimile or a scanned version of the executed agreement in PDF format
attached to an e-mail) shall bind the Parties. 

[Signature Page Follows]

 

 



7

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Termination Agreement
as of the dates set forth below (but which Termination Agreement shall be
effective as of the Termination Effective Date).

 

 

 

 

 

 

 

 

IMMUNOMEDICS, INC.

 

Seattle Genetics, Inc.

 

 

 

 

 

 

By:

/s/ Michael R. Garone

 

By:

/s/ Clay B. Siegall

Name:

Michael R. Garone

 

Name:

Clay B. Siegall

Title:

Vice President, Finance & CFO

 

Title:

President & CEO

Date:

May 4, 2017

 

Date:

May 4, 2017

 

 

 



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Exhibit A

 

Agreement

 

This Agreement, dated as of May 4, 2017 (the “Agreement Date”), is entered into
among venBio Select Advisor, LLC (“venBio”), Seattle Genetics, Inc. (“Seattle
Genetics”), and Immunomedics, Inc. (“Immunomedics,” and together with Seattle
Genetics and venBio, the “Parties”).

 

WHEREAS, venBio asserted claims against Seattle Genetics and others on February
13, 2017 in the case captioned venBio Select Advisor LLC v. Goldenberg,
2017-0180-JTL (Del. Ch.) (the “Action”); and

 

WHEREAS, venBio has determined, and Immunomedics recognizes, that the
Termination Agreement between Immunomedics and Seattle Genetics (the
“Termination Agreement”) will render the claims asserted by venBio against
Seattle Genetics in the Action moot and/or otherwise unsuitable for further
pursuit; and

 

WHEREAS, the Parties wish to resolve the Action as it relates to Seattle
Genetics,

 

NOW, THEREFORE, the Parties agree as follows:

 

1.Each capitalized term used herein, but not defined, shall have the meaning as
specified in the License Agreement or the Termination Agreement.

 

2.Within three business days of the Agreement Date, the Parties agree that
venBio and Immunomedics shall seek to voluntarily dismiss with prejudice all
claims against Seattle Genetics in the Action in accordance with Delaware Court
of Chancery Rules. 

 

3.venBio expressly reserves the right to seek an award of *** and *** from
Immunomedics based upon the benefits conferred to Immunomedics and its
stockholders through the Action.  venBio reserves the right to negotiate such an
award with Immunomedics, and if successful, (i) to the extent the Status Quo
Order is still in effect in Goldenberg v. Aghazadeh, C.A. No. 2017-0163-JTL
(Del. Ch.) (the “225 Action”), Immunomedics will seek Court approval of such
***, or (ii) if the Status Quo Order is no longer in effect, Immunomedics and
venBio will advise the Court that they have reached an agreement with respect to
***, and Immunomedics will provide notice of such agreement through a Form 8-K
filing.  Seattle Genetics will take no position on any of these issues.

 

4.Effective as of the Termination Effective Date, except for the obligations to
be performed under this Agreement, venBio on behalf of itself and, to the
fullest extent permitted by law, each of its officers, members, directors,
shareholders, successors, predecessors, assigns, representatives, attorneys,
agents, affiliates, employees, parents, subsidiaries, beneficiaries, executors,
heirs, administrators, and/or any other person or entity acting under its
direction or control (collectively, the “venBio Parties”), hereby releases,
acquits, and forever discharges Seattle Genetics and its officers, directors,
shareholders, successors, predecessors, assigns, representatives, attorneys,
agents, affiliates, employees, parents, subsidiaries, beneficiaries,







--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

executors, heirs, administrators, and/or any other person or entity acting under
the direction, control, or on behalf of Seattle Genetics (the “SeaGen
Releasees”) from and against any and all debts, demands, actions, suits,
damages, losses, sanctions, obligations, costs, claims, and/or causes of action,
whether known or unknown, direct or derivative, asserted or unasserted, past or
present, suspected or unsuspected, liquidated or unliquidated, arising in common
law, by statute or by equity, based on contract, tort, or otherwise, or any
other form of injury that the venBio Parties now have or ever had against the
SeaGen Releasees arising out of or relating to the License Agreement, Stock
Purchase Agreement, Registration Rights Agreement, the Warrant and/or the
Warrant Certificate (in each case as amended, as applicable) and the process and
negotiations leading up to the License Agreement, Stock Purchase Agreement,
Registration Rights Agreement, the Warrant and/or the Warrant Certificate (in
each case as amended, as applicable), the underlying transactions between
Seattle Genetics and Immunomedics, and/or all matters relating to or that were
or could have been raised in the Action and/or the commencement, prosecution, or
settlement of the Action from the beginning of time until the date of this
Agreement (the “Released venBio Claims”).

 

5.Effective as of the Termination Effective Date, except for the obligations to
be performed under this Agreement, Seattle Genetics on behalf of itself and, to
the fullest extent permitted by law, each of its officers, directors,
shareholders, successors, predecessors, assigns, representatives, attorneys,
agents, affiliates, employees, parents, subsidiaries, beneficiaries, executors,
heirs, administrators, and/or any other person or entity acting under the
direction, control, or on behalf of Seattle Genetics (collectively, the “SeaGen
Parties”) hereby releases, acquits, and forever discharges venBio and each of
its officers, members, directors, shareholders, successors, predecessors,
assigns, representatives, attorneys, agents, affiliates, employees, parents,
subsidiaries, beneficiaries, executors, heirs, administrators, and/or any other
person or entity acting under the direction, control, or on behalf of venBio
(the “venBio Releasees”) from and against any and all debts, demands, actions,
suits, damages, losses, sanctions, obligations, costs, claims, and/or causes of
action, whether known or unknown, direct or derivative, asserted or unasserted,
past or present, suspected or unsuspected, liquidated or unliquidated, arising
in common law, by statute or by equity, based on contract, tort, or otherwise,
or any other form of injury that the SeaGen Parties now have or ever had against
the venBio Releasees arising out of or relating to the License Agreement, Stock
Purchase Agreement, Registration Rights Agreement, the Warrant and/or the
Warrant Certificate (in each case as amended, as applicable) and the process and
negotiations leading up to the License Agreement, Stock Purchase Agreement,
Registration Rights Agreement, the Warrant and/or the Warrant Certificate (in
each case as amended, as applicable), the underlying transactions between
Seattle Genetics and Immunomedics, all matters relating to or that were or could
have been raised in the Action, and/or the commencement, prosecution, or
settlement of the Action from the beginning of time until the date of this
Agreement (the “Released SeaGen Claims”); provided that the releases in this
Section 5 shall not apply to Immunomedics and its Related Persons, the release
of which is governed by the Termination Agreement. 

 

6.Each Party represents and warrants that (i) it has the legal power and
authority to execute this Agreement and that its signatory has full power and
authority to execute the releases on behalf of such Party and (ii) it has not
assigned any of the rights or causes of action released herein. 

 





2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

7.The obligations incurred pursuant to this Agreement shall be in full and final
disposition of the Action as it relates to Seattle Genetics, the Released venBio
Claims, and the Released SeaGen Claims. It is the intention of the Parties that
this Agreement eliminate all further risk and liability relating to the Released
venBio Claims and the Released SeaGen Claims, and that this Agreement shall be a
final and complete resolution of all disputes asserted or which could be or
could have been asserted with respect to the Released venBio Claims and the
Released SeaGen Claims, including without limitation any third party claims for
contribution in accordance with 10 Del. C. §6304 and any similar laws or
statutes.  venBio agrees pursuant to 10 Del. C. §6304(b) that the damages
recoverable against any alleged joint tortfeasor of the SeaGen Releasees will be
reduced to the extent of the pro rata shares, if any, of the SeaGen Releasees. 

 

8.For the avoidance of doubt, except as provided expressly herein, this
Agreement does not affect any claims asserted by venBio against any other
defendant in the Action. 

 

9. Neither Party shall make, permit any of its directors, officers, employees,
or agents to make, or knowingly encourage any other person or entity to make,
any public or private statement relating the License Agreement, its negotiation,
or its termination, or relating to the Action, whether written or oral, that
disparages, defames, is derogatory about, or misrepresents the rights or actions
of the other Party or any of its directors, officers, employees, or agents.  The
Parties expressly agree that this provision does not apply with respect to
statements made by any Party in litigation relating to the same subject matter.

 

10.Any press release, public announcement and other public communication
regarding the License Agreement, the Termination Agreement and this Agreement
must be coordinated between the Parties and is subject to mutual consent prior
to release, except to the extent required by applicable law, including without
limitation by the rules or regulations of the U.S. Securities and Exchange
Commission or similar regulatory agency in a country other than the U.S. or the
rules of any stock exchange or Nasdaq.  Notwithstanding the foregoing, either
Party shall be entitled to communicate and answer inquiries regarding the
termination of the License Agreement in accordance with the statement set forth
in Exhibit B to the Termination Agreement; provided that no Party may make any
public disclosures regarding the Termination Agreement until after 5:00 A.M.
Eastern Daylight Time on May 5, 2017.





3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

In Witness Whereof, the Parties hereto have executed this Agreement.

 

 

 

 

 

 

 

 

 

venBio Select Advisor LLC

 

Seattle Genetics, Inc.

 

 

 

 

 

 

By:

/s/ Behzad Aghazadeh

 

By:

/s/ Clay B. Siegall

Name:

Behzad Aghazadeh

 

Name:

Clay B. Siegall

Title:

Managing Partner

 

Title:

President & CEO

 

 

 

Immunomedics, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Michael R. Garone

 

 

 

Name:

Michael R. Garone

 

 

 

Title:

Vice President, Finance & CFO

 

 

 

 

 

 



4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Exhibit B

 

Authorized statements by Seattle Genetics: 

 

Periodic/current Reports filed under the Securities Exchange Act of 1934, as
amended:  

 

Item 1.01   Entry into a Material Definitive Agreement

 

On May [   ], 2017,  Seattle Genetics, Inc. (the “Company”) entered into a
termination agreement with Immunomedics, Inc. (“Immunomedics”) and a settlement
agreement with venBio Select Advisors LLC (“venBio”) and Immunomedics.  The
disclosure included under Item 1.02 below is incorporated herein by reference.

 

Item 1.02.   Termination of a Material Definitive Agreement

 

On February 10, 2017, the Company entered into a development and license
agreement (the “License Agreement”) with Immunomedics that provided for the
grant to the Company of exclusive worldwide rights to develop, manufacture and
commercialize sacituzumab govitecan (“IMMU-132”) effective upon the closing of
the transactions contemplated by the License Agreement. In addition, on February
10, 2017, the Company purchased 3,000,000 shares of Immunomedics common stock at
an aggregate purchase price of $14.7 million, and on February 16, 2017,
Immunomedics issued the Company a warrant (the “Warrant”) to purchase up to
8,655,804 additional shares of Immunomedics common stock at an initial exercise
price of $4.90 per share, which warrant may be exercised until February 10,
2020.  On February 13, 2017, the Company was named a co-defendant in a lawsuit
filed by venBio in the Delaware Chancery Court (the “Court”) against the members
of the board of directors of Immunomedics pursuant to which, among other things,
venBio sought to enjoin the closing of the transactions contemplated by the
License Agreement.  On May [__], 2017, the Company and Immunomedics, Inc. agreed
to terminate the License Agreement and to amend the term of the Immunomedics
Warrant, and in connection therewith, Immunomedics and venBio agreed to fully
settle, resolve and release the Company, and the Company agreed to fully settle,
resolve and release Immunomedics and venBio, from all disputes, claims and
liabilities arising from the License Agreement and the transactions contemplated
thereby, subject to the terms of the termination agreement and settlement
agreement.  Under the termination agreement, Immunomedics has agreed to amend
the Warrant to be exercisable until the later of December 31, 2017 and the date
that is six months following the date that sufficient shares of Immunomedics
common stock have been authorized to enable full exercise of the Warrant.  The
termination agreement between the Company and Immunomedics and the settlement of
the venBio lawsuit against the Company remain subject to Court approval of the
dismissal of the venBio lawsuit.  The termination of the License Agreement will
be effective as of the date of the Court approval.  Upon the termination
agreement becoming effective, Immunomedics will be obligated to amend the term
of the Warrant and the Company will not receive any rights to IMMU-132.  The
foregoing summary of the material terms of the termination agreement and
settlement agreement does not purport to be complete and is subject to, and
qualified in its entirety by references to the full text of the agreements,
which will be filed as exhibits to the Company’s Quarterly Report on Form 10-Q
for the quarter ended June 30, 2017.

 







--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

SGEN press release: 

 

BOTHELL, WA– DATE, 2017 – Seattle Genetics, Inc.[seattlegenetics.com] (Nasdaq:
SGEN), a global biotechnology company, today announced that it has agreed to
terminate its license agreement with Immunomedics, Inc. (Nasdaq: IMMU) for
sacituzumab govitecan (IMMU-132) and settle the related litigation. The license
agreement had not yet closed due to legal action brought by an Immunomedics
stockholder challenging the transaction. The termination and settlement remain
subject to court approval.

 

“The Immunomedics transaction would have effectively utilized our substantial
expertise in antibody-drug conjugate (ADC) development to advance IMMU-132 for
patients in need,” said Clay Siegall, Ph.D., President and Chief Executive
Officer of Seattle Genetics. “However, due to significant delays and lack of
progress towards closing the deal, we are turning our full attention and
resources to our promising pipeline and the substantial opportunities in front
of us, including the upcoming topline data readout from the ADCETRIS ECHELON-1
trial and ongoing or planned pivotal trials of vadastuximab talirine (SGN-CD33A)
and enfortumab vedotin (ASG-22ME).”

 

Effective upon the termination of the license, the parties have agreed to fully
settle, resolve and release each other from all disputes, claims and
liabilities. As part of the termination, Seattle Genetics will continue to hold
3.0 million shares of Immunomedics common stock, as well as a warrant to
purchase an additional 8.7 million shares at $4.90 per share exercisable until
December 31, 2017.

 

 

 

Authorized statements by Immunomedics: 

 

IMMU press release:

 

Press Release

 

Immunomedics and Seattle Genetics reach mutual agreement to dissolve previously
agreed upon Exclusive Global Licensing Agreement, returning Sacituzumab
Govitecan (IMMU-132) to Immunomedics

 

Unwinding of the deal releases both companies from all material obligations
subject to Court approval; Seattle Genetics maintains its existing equity stake
in the Company; Exercise period of IMMU warrants

held by Seattle Genetics shortened substantially

 

These updates include the termination of the previously announced Exclusive
Global Licensing Agreement with Seattle Genetics (NASDAQ: SGEN), returning full
rights of Sacituzumab Govitecan (“IMMU-132”), the Company’s breakthrough therapy
candidate to treat metastatic triple-negative breast cancer (mTNBC), to
Immunomedics.

 

Mutual Termination of Exclusive Global Licensing Agreement with Seattle Genetics

 

Under the termination agreement, the Company will retain all rights to IMMU-132.
Seattle Genetics will maintain its existing equity investment in Immunomedics
granted as part of the licensing agreement.





2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Further, the expiration date for the warrants has been shortened to the later of
December 31, 2017 and the date that is six (6) months following the date on
which a sufficient number of shares of the Company’s Common Stock are authorized
and reserved for issuance to permit the full exercise of such warrants. In
addition, the termination agreement provides that no payments or expense
reimbursements shall be made by either party and each party has provided full
releases to the other party. Aspects of the mutually agreed upon termination of
the licensing agreement between Immunomedics and Seattle Genetics are subject to
court approval.

 

Current Report on Form 8-K

 

Item 1.02 Termination of a Material Definitive Agreement.

 

As previously disclosed on a current report on Form 8-K filed with the SEC on
February 10, 2017, the Company entered into a Licensing and Development
Agreement (the “Licensing Agreement’) with Seattle Genetics, Inc., a Delaware
corporation (“Seattle Genetics”), granting Seattle Genetics a worldwide,
exclusive license, including the right to sublicense subject to the terms and
conditions of the License Agreement, to develop, manufacture and commercialize
sacituzumab govitecan (“IMMU-132”), an antibody-drug conjugate comprising hRS7,
SN-38 and the proprietary linker CL-2A, and any second generation antibody-drug
conjugates binding to Trop-2 for all human therapeutic uses in all indications
(the “Licensing Transaction”). In connection with the Licensing Agreement, the
Company and Broadridge Corporate Issuer Solutions, Inc., a Pennsylvania
corporation, as warrant agent for the benefit of Seattle Genetics, entered into
a Warrant Agreement, dated as of February 16, 2017, pursuant to which the
Company agreed to execute and deliver to, and in favor of, Seattle Genetics,
warrants to acquire up to an aggregate of 8,655,804 shares of Common Stock at an
initial exercise price of $4.90 per share (the “SGEN Warrant”).

 

On May 4, 2017, the Company and Seattle Genetics entered into a Termination
Agreement (the “Termination Agreement”), pursuant to which the Company and
Seattle Genetics relinquish their respective rights under the Licensing
Agreement.  Pursuant to the terms of the Termination Agreement, the Company and
Seattle Genetics also agreed to amend the terms of the SGEN Warrant to amend the
expiration date from February 10, 2020 to the later of (i) December 31, 2017,
and (ii) the date that is six (6) months following the date on which a
sufficient number of shares of Common Stock are authorized and reserved for
issuance to permit the full exercise of the SGEN Warrant.

 

The Termination Agreement constitutes an agreement to terminate the License
Agreement and is not in any way an admission of liability or breach by either
the Company or Seattle Genetics.  The Termination Agreement between the Company
and Seattle Genetics and the settlement of the venBio lawsuit against Seattle
Genetics remain subject to court approval of the dismissal of the venBio
Action.  The termination of the Licensing Transaction will be effective as of
the date of the court approval.  In the event the court declines to dismiss the
venBio Action against Seattle Genetics, or if the effective date of the
Termination Agreement does not occur on or before October 1, 2017, any party to
the Termination Agreement may terminate the Termination Agreement upon written
notice to such other party. 

 

The description of the Termination Agreement in this Current Report on Form 8-K
does not purport to be complete and is qualified in its entirety by reference to
the complete text of the Termination Agreement, which is to be filed as an
exhibit to the Company’s annual report on Form 10-K for the period ended June
30, 2017.

 

 

 



3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

EXHIBIT C

 

AMENDMENT NO. 1 TO WARRANT AGREEMENT

THIS AMENDMENT NO. 1 TO WARRANT AGREEMENT, dated as of May [4], 2017 (this
“Amendment”), by and among Immunomedics, Inc., a Delaware corporation (the
“Company”), and Broadridge Corporate Issuer Solutions, Inc., a Pennsylvania
corporation (the “Warrant Agent”).  Defined terms used herein and not otherwise
defined shall have the meanings given to them in the Warrant Agreement.

WHEREAS, reference is made to that certain Warrant Agreement, by and between the
Company and Broadridge Corporate Issuer Solutions, Inc. as Warrant Agent, dated
as of February 16, 2017 (the “Warrant Agreement”), whereby the Company agreed to
execute and deliver to, and in favor of, Seattle Genetics, Inc., a Delaware
corporation (the “Purchaser”), Warrants to acquire up to an aggregate of
8,655,804 shares of Common Stock (collectively, the “Warrant Shares”) at an
initial exercise price of $4.90 per share (the “Exercise Price”);

WHEREAS, the Company and the Purchaser have agreed to terminate that certain
Development and License Agreement by and between the Company and the Purchaser,
dated as of February 10, 2017 (the “License Agreement”); and

WHEREAS, in connection with the termination of the License Agreement, the
parties hereto agree as follows:

1.Amendment to Warrant Agreement. The first paragraph of Section 6(a) of the
Warrant Agreement shall be amended and restated as follows:

“a.  The Warrants shall be exercisable commencing on February 16, 2017.  The
Warrants shall cease to be exercisable and shall terminate and become void, and
all rights thereunder and under this Agreement shall cease, at the Close of
Business on the later of (i) December 31, 2017 and (ii) the date that is six (6)
months following the date on which a sufficient number of shares of Common Stock
are authorized and reserved for issuance to permit the full exercise of the
Warrants (the “Expiry Time”). A Warrant represented by a definitive Warrant
Certificate shall be exercisable in accordance with the terms of the Warrant
Certificate, including Section 2(a) thereof. Book-Entry Warrants shall be
exercisable as follows:”

2.Miscellaneous.

 

a.No Other Amendments; Confirmation. Except as expressly amended by this
Amendment, the provisions of the Warrant Agreement are and shall remain in full
force and effect.

 

b.Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws of the State of New York.

 

c.Counterparts.  This Amendment may be executed in one or more counterparts, and
all counterparts taken together shall be deemed to constitute one and the same
instrument.







--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

This Amendment may be delivered by electronic transmission of the relevant
signature pages hereof.

 [Signature Page Follows.]  

 

 



2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized officer as of the date first indicated above.

 

 

 

 

IMMUNOMEDICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized officer as of the date first indicated above.

 

 

 

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS,

 

INC., as Warrant Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



[Signature Page to Amendment No. 1 to Warrant Agreement]

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

EXHIBIT D

AMENDMENT NO. 1 TO WARRANT CERTIFICATE

THIS AMENDMENT NO. 1 TO WARRANT CERTIFICATE, dated as of May [4], 2017 (this
“Amendment”), by and among Immunomedics, Inc., a Delaware corporation (the
“Company”), and Broadridge Corporate Issuer Solutions, Inc., a Pennsylvania
corporation (the “Warrant Agent”).  Defined terms used herein and not otherwise
defined shall have the meanings given to them in the Warrant Certificate.

WHEREAS, reference is made to that certain Warrant Certificate, dated as of
February 16, 2017 (the “Warrant Certificate”), by and between the Company and
Broadridge Corporate Issuer Solutions, Inc. as Warrant Agent, issued in favor of
Seattle Genetics, Inc., a Delaware corporation (the “Purchaser”) pursuant to the
Warrant Agreement, by and between the Company and the Warrant Agent, dated as of
February 16, 2017 (the “Warrant Agreement”), representing Warrants to acquire up
to an aggregate of 8,655,804 shares of Common Stock (collectively, the
“Warrant Shares”) at an initial exercise price of $4.90 per share (the “Exercise
Price”);

WHEREAS, the Company and the Purchaser have agreed to terminate that certain
Development and License Agreement by and between the Company and the Purchaser,
dated as of February 10, 2017 (the “License Agreement”);

WHEREAS, in connection with the termination of the License Agreement, the
Company and the Warrant Agent have amended the Warrant Agreement as of the date
hereof to provide that the Warrants issued thereunder shall expire on the later
of (i) December 31, 2017 and (ii) the date that is six (6) months following the
date on which a sufficient number of shares of Common Stock are authorized and
reserved for issuance to permit the full exercise of the Warrants; and

WHEREAS, in connection with the termination of the License Agreement and the
amendment to the Warrant Agreement, the parties hereto agree as follows:

3.Amendment to Warrant Certificate. The Preamble of the Warrant Certificate
shall be amended and restated as follows:

“THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, Seattle Genetics, Inc. (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
including, without limitation, the limitations on the exercisability of the
Warrant set forth in Section 2(c)(i)(B) hereof, and in the Warrant Agreement
between the Company and the Warrant Agent (as defined below) (as may be amended
from time to time, the “Warrant Agreement”), at any time on or after the
Original Issue Date and at or prior to 5:00 p.m. (New York time) on the later of
(i) December 31, 2017 and (ii) the date that is six (6) months following the
date on which a sufficient number of shares of Common Stock are authorized and
reserved for issuance to permit the full exercise of the Warrants (the “Expiry
Time”) but not thereafter, to subscribe for and purchase from Immunomedics,
Inc., a Delaware corporation (the “Company”), up to 8,655,804 shares (the
“Warrant Shares”) of common stock, par value $0.01 per share, of the Company
(the “Common Stock”), subject to adjustment as provided herein. The purchase
price of one share of Common Stock under this Warrant shall be equal to the
Exercise Price, as defined in Section 2(b). This Warrant is being issued
pursuant to that certain Stock







--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Purchase Agreement, dated as of February 10, 2017, by and between the Company
and Seattle Genetics, Inc., a Delaware corporation (the “Purchaser”), (this
Warrant, together with any other warrants issued pursuant to the Warrant
Agreement or following the partial exercise, transfer, exchange or replacement
of this Warrant or such warrants, collectively, the “Warrants”). The Company and
the Purchaser have also entered into that certain Registration Rights Agreement,
dated as of February 10, 2017, whereunder, among other things, the Company has
agreed to file a registration statement on Form S-3 (the
“Registration Statement”) with respect to all of the Warrant Shares  on or
before June 10, 2017, have such Registration Statement declared effective on or
before August 9, 2017 and keep such Registration Statement continuously
effective until the date by which all of the Warrant Shares and certain other
registrable securities covered by such Registration Statement have been sold.”

4.Miscellaneous.

 

a.No Other Amendments; Confirmation. Except as expressly amended by this
Amendment, the provisions of the Warrant Certificate are and shall remain in
full force and effect.

 

b.Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws of the State of New York.

 

c.Counterparts.  This Amendment may be executed in one or more counterparts, and
all counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by electronic transmission of the
relevant signature pages hereof.

 [Signature Page Follows.]  

 

 



5

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized officer as of the date first indicated above.

 

 

 

 

 

 

IMMUNOMEDICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed by its authorized officer as of the date first indicated above.

 

 

 

 

 

 

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS,

 

INC., as Warrant Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Amendment No. 1 to Warrant Certificate]

--------------------------------------------------------------------------------